Case 1:17-cv-01152-RBJ-MEH Document 158 Filed 03/08/19 USDC Colorado Page 1 of 4

FILED
DISTRICT COURT
alstal CT OF COLORADO

DOISMAR-8 PH 2:50
C

IN THE UNITED STATES DISTRICT COERTEY °. COL ELL
FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-1152-RBJ-MEHBY DEP. CL&
BENJAMIN S. CARSON, Secretary of Housing and Urban Development,

Plaintiff,

Vv.

WILLIAM J. GOLZ
Defendant.

 

OBJECTION TO THE SHORTENING OF DEADLINES
AND
NOTICE OF INTENT TO FILE A LIMITED OBJECTION TO ECF 156

 

I. OBJECTION TO THE SHORTENING.OF DEADLINES
On March 6, 2019, the District Judge filed “Minute Order re: 156 Rec-

ommendation Of United States Magistrate Judge” stating that “the Court shortens
the time for filing an objection. Unless either party advises the Court no later than
March 11, 2019 that it will object, the Court will accept the recommendation[.]”
ECF 157.

As this Court knows, Defendant William J. Golz is not a CM/ECF par-
ticipant and does not always have access to a computer or email. If ECF 156 was
mailed on March 5, or March 6, 2019, and if ECF 157 was mailed on March 6 or
March 7, 2019, those documents may not reach Defendant, who lives in a rural
area, until March 11, 20 19, thus abridging Defendant's right to object which is nec-

essary to preserve the record on appeal.
Case 1:17-cv-01152-RBJ-MEH Document 158 Filed 03/08/19 USDC Colorado Page 2 of 4

As Defendant has advised, it appears inevitable that the issues to be
decided on appeal will include the following: (i) that no set of facts could give this
Court the jurisdiction to refuse Defendant's repeated requests to dismiss the Estate
as a defendant following transfér of the property and closure of probate, see, e.g.,
ECF Nos. 103—116;' and that the deed of trust did not give Plaintiff the claimed
right to: (ii) forcibly enter Defendant's occupied home in violation Colorado's forcible
entry and detainer and trespass statutes; or (iii) to interfere with Defendant's fam -
ily's possessory right by changing the locks, or to conduct a search, both of which vi-
olated the Fourth Amendment. See ECF 129, Exs. A-C, and ECF 131.

For the reasons above, Defendant objects to the Court's shortening of
the deadline to file a limited objection to ECF 156 as an abridgment of his right to
preserve the record on appeal and objects to any future shortening of deadlines.

II. NOTICE OF INTENT TO FILE A LIMITED OBJECTION TO ECF 156

This will notify the Court that Defendant intends to file a detailed, lim-
ited objection to ECF 156 granting the Motion to Dismiss the Estate as a Defen-
dant. ECF 103, at 11, | 2; and see ECF Nos. 104-116

The Recommendation of United States Magistrate Judge, ECF 156,
states, in relevant part, “that all parties shall have fourteen (14) days after service

hereof to serve and file any written objections|,] Fed. R. Civ. P. 72[,]? and that “the

1 Defendant's May 22, 2018 Reply in Support of Defendant's Motion to Dismiss the Estate
as a Defendant, ECF 116, followed a series of other requests to dismiss the Estate and
concluded: “Defendant respectfully requests that this Court dismiss the Estate as a de-
fendant without further delay.”

2
 

Case 1:17-cv-01152-RBJ-MEH Document 158 Filed 03/08/19 USDC Colorado Page 3 of 4

failure to file written objections to the proposed findings and recommendations
within fourteen (14) days after being served with a copy may bar the aggrieved
party from appealing the factual and legal findings of the Magistrate Judge that are
accepted or adopted by the District Court.” ECF 156, at 3, n.1.

Defendant is served by mail whereby three (3) days are added to the
filing deadline. Fed.R.Civ.P. 6(d). Defendant has not yet received ECF 156. If ECF
156 was mailed on March 5, or March 6, 2019, the filing deadline for Defendant's

limited objection is March 22, or March 23, 2019, respectively.

DATED this 7th day of March, 2019.

Respectfully Submitted,
William J. Golz, Ph.D.
Defendant, Pro Se
29714 North 152nd Way

Scottsdale, Arizona 85262
Phone: (480) 816-5019

 
Case 1:17-cv-01152-RBJ-MEH Document 158 Filed 03/08/19 USDC Colorado Page 4 of 4

 

CERTIFICATE OF SERVICE

I hereby certify that I have transmitted the foregoing document to the following
parties via email: Assistant United States Attorney Jasand Mock and District
Judge R. Brooke Jackson. I further certify that I will transmit the foregoing to AB
Document Services for hand delivery to the Clerk of the Federal District Court for
the District of Colorado who will send notification of such filing to any party who
has entered an appearance in this matter to the email addresses on file with

CM/ECF.

DATED this 7th day of March, 2019.

S

William J. Golz, Ph.D.
Defendant, Pro Se

 
